DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-15 the prior art does not teach “…a controller configured to output an image data; and a source driver, comprising an output circuit and an output control circuit, and configured to generate data signals based on the image data, wherein the controller is configured to output an output change signal for changing an output of the source driver, the output circuit is configured to output the data signals to the display panel, and the output control circuit is configured to selectively output an adjusting current to the output circuit in a signal transition section of the output change signal so as to control a slew rate of the output circuit.”
Regarding claims 16-17 and 19-21, the prior art does not teach “…a controller configured to output an image data; and a source driver, comprising an output circuit and an output control circuit, configured to generate data signals based on the image data, wherein the controller is configured to. output an output change signal for changing an output of the source driver; generate an adjustment initiation signal having a first level in a predetermined signal transition section, based on a point of time when the level of the output chance signal changes; and output the generated adjustment initiation signal to the output control circuit, wherein the output circuit is configured to output the data signals to the display panel, and wherein the output control circuit is configured to transmit a bias current to the output circuit and transmit an adjusting current to the output circuit in a signal transition section of the output change signal; and transmit the adjusting current to the output circuit in response to the adjustment initiation signal.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625